Case 1:17-cv-01616-LPS-CJB Document 473 Filed 09/30/20 Page 1 of 3 PageID #: 26450




                                          September 30, 2020

  VIA E-FILING
  The Honorable Leonard P. Stark
  J. Caleb Boggs Federal Building
  844 N. King Street
  Room 6124, Unit 26
  Wilmington, DE 19801-3556

                 Re:     Guardant Health, Inc. v. Foundation Medicine, Inc.
                         C.A. No. 17-cv-1616-LPS-CJB

  Dear Chief Judge Stark,

           Pursuant to Your Honor’s September 25, 2020 Oral Order (D.I. 471), the parties submit
  this joint status report for how this case should proceed. The parties’ positions are set forth below.

  Plaintiff’s Position

           Guardant respectfully requests that the Court plan to proceed with the currently scheduled
  jury trial on November 6, 2020. The trial was originally scheduled for May 18, 2020 (D.I. 24)
  before being continued due to COVID-19. D.I. 394. Guardant and FMI are undisputedly direct
  competitors, and Guardant is seeking a permanent injunction. As FMI admits, the stakes in this
  case “are enormous for the parties, for cancer patients, and for the companies who are developing
  personalized treatments for those patients.” Any additional delay threatens to cause further
  irreparable harm to Guardant. FMI argues for an indefinite continuance due to COVID-19, but
  with reasonable safeguards, a trial can be conducted safely now and with minimal prejudice to the
  parties.

         Given the previous 6-month continuance, there is no case-reason why the parties cannot be
  ready for trial as scheduled. Exchanges of the proposed pretrial order, exhibit lists, deposition
  designations, and proposed motions in limine have already occurred. As with any case, there are
  pending motions, but there is more than sufficient time to resolve them.

       Guardant thus respectfully requests that, at this time, the Court plan to try this case on
  November 6, 2020.

          Guardant is open to any reasonable set of safeguards and suggests the following protections
  for the Court’s consideration:

                Any witness may be permitted to testify remotely by video, if requested

                All attorneys, party representatives, witnesses, and jurors shall be required to wear
                 masks at all times and comply with the Court’s social distancing policies to the
                 extent practicable.


     919N. MARKET STREET, 12TH FLOOR, WILMINGTON, DE 19801
  PHONE: (302) 777–0300·FAX: (302) 777–0301·WWW.FARNANLAW.COM
Case 1:17-cv-01616-LPS-CJB Document 473 Filed 09/30/20 Page 2 of 3 PageID #: 26451




                 The parties shall be limited to a total of 4 attorneys, assistants, consultants or
                  corporate representatives each in the courtroom at a time.

                 The parties will take all necessary steps to eliminate paper exhibits and present
                  them electronically.

                 The Court will simulcast a video feed of the trial into another room in the
                  courthouse, in which the Court’s policies for social distancing and face covering
                  will be enforced. The public, the media and overflow members of the trial teams
                  will be in that room. Alternatively, the Court will, through a vendor provided by
                  the parties, permit remote viewing of the trial.

  Defendant’s Position

          The stakes in this large complex patent case are enormous for the parties, for cancer
  patients, and for the companies who are developing personalized treatments for those patients.
  Guardant has said it seeks an injunction barring FMI from making, using and/or selling its liquid
  biopsy products, and is also seeking tens of millions of dollars in lost profits damages. Both
  parties in this case have requested a jury trial on all issues so triable. In light of the extraordinary
  circumstances, the unique facts of this case, and continuing challenges attributable to the
  ongoing coronavirus pandemic, FMI does not believe it is possible for the jury trial to commence
  as scheduled on November 6, 2020, and asks that it be continued to a date to be determined.

           If this case were to proceed as scheduled, it is FMI’s understanding that it would be one
  of the first complex jury trials to occur in Federal Court in any jurisdiction since the beginning of
  the pandemic earlier this year. This fact underscores that courts have recognized the significant
  challenges to conducting a jury trial in a manner that is both safe and protective of litigants’ due
  process rights to a trial that does not unfairly restrict a jury’s ability to evaluate the evidence and
  make determinations about the credibility of the witnesses. This case involves unusual evidence
  concerning, among other things, the timing and circumstances of Guardant’s alleged conception
  of the inventions claimed in the patients-in-suit, the contributions of Guardant’s co-founders to
  those inventions, their misappropriation of tens of thousands of confidential documents from
  their prior employer (Illumina), their use of Illumina’s information in the weeks leading up to
  their alleged conception date, a record of inconsistent sworn testimony, and the spoliation of
  evidence, including the admission by Guardant’s CEO that he deleted all of his pre-2014 emails
  after his first deposition revealed that those emails were relevant and inconsistent with the
  testimony of Guardant’s founders. For these reasons, the jury’s credibility determinations in this
  case are even more critical than in a typical patent case.

          Moreover, based on the parties’ disclosures to date, no less than 13 total witnesses have
  been identified as “will call” witnesses. While Guardant has indicated that it intends to bring at
  least some of its witnesses to testify live at trial “subject to changing conditions”1, including its
  primary fact witnesses and Guardant co-founders Helmy Eltoukhy and AmirAli Talasaz, at least

  1
    FMI notes that health and safety conditions are changing on a weekly basis. Such equivocal
  language from Guardant as to whether it will or will not bring live witnesses prejudices FMI’s
  ability to adequately defend itself at such a high-stakes trial.


                                                     2
Case 1:17-cv-01616-LPS-CJB Document 473 Filed 09/30/20 Page 3 of 3 PageID #: 26452




  one of FMI’s primary fact witnesses, Doron Lipson, lives and works in Israel and would not be
  able to attend the trial if it proceeds in November. Furthermore, at least one other expected FMI
  witness, Thomas Civik, has said he will not come to Delaware in the current circumstances, and
  all of FMI’s remaining fact and expert witnesses must travel to get to Delaware and have
  expressed discomfort at the idea of doing so in the current public health environment, and some
  may need to quarantine upon returning. Although FMI recognizes that it is theoretically possible
  to have Mr. Lipson and/or other witnesses testify remotely, FMI believes that, given the
  complicated and unique nature of the issues in this case, conducting in-person witness testimony
  is absolutely necessary for a fair trial. Nor should FMI be put in the position where some
  witnesses are live while others, including its primary fact witness, must testify remotely. Should
  Guardant bring its primary witnesses live to trial while FMI is unable to do the same, FMI would
  be unfairly prejudiced. Among other things, the jury’s ability to determine witness credibility
  would be severely hampered, which would in turn raise a substantial risk of unfairly impacting
  several critical issues – and the outcome – in this case.2

          Additionally, there are several matters that remain outstanding that would make a
  November 6 trial date challenging even in normal circumstances. These matters include FMI’s
  pending spoliation motion filed on September 24, 2020, FMI’s renewed Daubert motion, and the
  parties’ pending summary judgment objections.

          In order to mitigate complications that could result from further delay, FMI respectfully
  suggests that the Court hold regular status conferences with the parties to discuss when a new
  date certain for a traditional in-person trial is feasible. FMI respectfully submits that the
  November 6 date might be useful for a hearing on spoliation, which seeks dispositive relief.




                                               Respectfully submitted,

                                               /s/ Brian E. Farnan

                                               Brian E. Farnan

  cc: Counsel of Record (via E-Filing)




  2
    FMI has reviewed the Court’s previously issued case-specific guidance relating to safety
  measures for trial proceedings, which included limiting the number of representatives present in
  the court room at any one time and preventing any witnesses from testifying in the courtroom. See,
  e.g., Sunoco Partners Marketing & Terminals L.P. v. Powder Springs Logistics, LLC and
  Magellan Midstream Partners, L.P., C.A. No. 17-cv-1390, D.I. 583 (issued July 2, 2020).
  Respectfully, FMI contends that the complicated issues in this case – including the number of
  witnesses and attorneys and the importance of credibility determinations – make this case
  unsuitable for these types of limitations.


                                                  3
